Lumpkin, P. J.
1. It was in. this case erroneous to refuse to grant a contmuanee, the ground of the motion therefor being the absence of a witness, and it appearing from the showing, which met all the legal requirements, that the testimony of this witness, if obtained, would, in connection with that of other witnesses, warrant a conclusion that the accused was not present at the commission of the crime charged in the indictment, and also that without the testimony of the absent witness the defense of alibi could not be completely established.
2. The judgment is reversed on that ground of the motion for a new trial assigning error upon the denial of a continuance. It does not appear from any of the other grounds of the motion that any material error was committed.

Judgment reversed.


All the Justices concurring, except Cobb, J., absent.